_ Case 9:18-cr-80166-DMM Document 79 Entered on FLSD Docket 03/20/2019 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 18-CR-80166-DMM

UNITED STATES OF AMERICA

Plaintiff,

Vv.

NICHALOS WUKOSON,
Defendant.

RESPONSE TO GOVERNMENT’S NOTICE OF INTENT TO INTRODUCE OTHER
EVIDENCE PURSUANT TO RULE 404(b) AND AS EXTRINSIC EVIDENCE

COMES NOW, the Defendant, NICHOLAS WUKOSON, by and through undersigned
counsel, who requests this Court exclude from the government’s case certain proffered 404(b)
evidence. As grounds for this request, Defendant states the following:

1. The Government has indicated in its notice that it wants to introduce multiple
videos and photos of child pornography outside the parameters of the charges set
for this in its superseding Indictment.

2. The proffered evidence does not meet the test for admissibility as established in
Huddleston v. United States, 108 S.Ct. 1496 (1988), requiring its exclusion from
trial.

MEMORANDUM OF LAW

Rule 404(b), Fed.R.Evid. provides that under certain circumstances evidence of other
crimes may be admissible to show proof of motive, opportunity, intent, preparation, plan,
knowledge, identity, or absence of mistake. In Huddleston, the Supreme Court set the guidelines
for the admission of such evidence: the evidence must be offered for one or more of the reasons
enumerated in the statute; the evidence must be relevant to an issue being contested; and the

evidence must withstand Rule 403 scrutiny. 108 S.Ct. at 1502.
, Case 9:18-cr-80166-DMM Document 79 Entered on FLSD Docket 03/20/2019 Page 2 of 2

The government has the burden of demonstrating how the other crimes evidence is
relevant to an issue in the case. A broad statement merely invoking Rule 404(b) will not suffice.
United States v. Riviera, 837 F.2d 906 (10thCir. 1988).

Here the evidence is so prejudicial that its probative value is outweighed by its probative
value.

The Defendant is willing to stipulate that child pornography in whatever amount the
government asserts was found on the Defendant’s computers.

However, the defense asserts, the Defendant did not download this child pornography and
that there is no basis to identify the Defendant as the perpetrator of this crime and thus this
evidence outside the confines of the Superseding Indictment should not be admitted.

To allow the Jury to view this vast amount of material unrelated to this Defendant would
unduly prejudice the Defense.

WHEREFORE for the reasons stated herein, Defendant requests this Court grant this
Motion in Limine and proscribe the Government from introducing evidence unrelated to the

charges in the Superseding Indictment.

Dated: March 20, 2019
Respectfully submitted,

Michael B,.Cohen, Esq.
WN Aget & CObC~A 3
Michael B. Cohen, Esq.
Florida Bar No: 210196
6400 North Andrews Ave., Ste 505
Fort Lauderdale, Florida 33309
Ph (954) 928-0059

Email: Mcohenlaw@aol.com
